MOUTON, J.
Plaintiff herein offered in evidence the record of proceedings for his emancipation which offering indicates resulted in a judgment rendered in favor of plaintiff in those proceedings.
No such record proceedings or judgment of emancipation were filed in this suit.
Under the motion to dismiss this suit urged by defendant, this court should have ■ the record of that emancipation suit to pass on the issue involved on the motion to dismiss.
It is therefore ordered that the Clerk of this court return the record in this suit to the Clerk of Court of the Parish of Washington for the filing of all the proceedings in the suit for emancipation filed by plaintiff herein; that the record of that suit be filed in the record of this suit by said Clerk and that he return same without delay to the Clerk of this court.
In the meanwhile judgment of this court will be suspended herein.